Case: 21-60389     Document: 00516395554         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 15, 2022
                                  No. 21-60389
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Abubakkor Md Siddick,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 601 091


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Abubakkor Md Siddick, a native and citizen of Bangladesh, petitions
   for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from the Immigration Judge’s (IJ) denial of his
   application for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60389        Document: 00516395554        Page: 2   Date Filed: 07/15/2022




                                    No. 21-60389


   Convention Against Torture (CAT). He contends that it was error and
   violated due process to deny his claims for asylum and withholding of
   removal based on an adverse credibility finding without granting a
   continuance to allow him to obtain new translations of the declarations that
   were inconsistent with his testimony. He does not describe the applicable
   standards, cite any authority, or address the IJ’s and BIA’s reasons for
   denying a continuance. To the extent he does not abandon the issues by
   failing to adequately brief them, see Fed. R. App. P. 28(a)(8); Rui Yang v.
   Holder, 664 F.3d 580, 589 (5th Cir. 2011), his conclusory assertions are
   unavailing.
          We review the denial of a continuance for abuse of discretion and
   “may consider the IJ’s decision to the extent that it influenced the BIA.”
   Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008). Md Siddick does not
   show that the IJ’s or the BIA’s decision was capricious, racially invidious,
   without foundation, or aberrational, and their rational reasons for the denial
   of a continuance raise no such concerns. Accordingly, there was no abuse of
   discretion. See Galvez-Vergara v. Gonzales, 484 F.3d 798, 801 (5th Cir. 2007).
          Nor was there a violation of due process, a claim we review de novo.
   See Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). Md Siddick
   does not dispute the IJ’s conclusion that, if he were allowed to obtain new
   translations, the IJ would not be able to ascertain which translations were
   accurate. Md Siddick simply asserts, in conclusory fashion, that the original
   translations were “faulty” and the result of “a translator’s ineptitude.”
   Because he makes no showing that a continuance would have altered the IJ’s
   adverse credibility finding, his due process claim fails. See Santos-Alvarado,
   967 F.3d at 439.
          Md Siddick also challenges the IJ’s finding that his demeanor
   indicated a lack of credibility. We do not reach the issue because the BIA did




                                         2
Case: 21-60389         Document: 00516395554       Page: 3   Date Filed: 07/15/2022




                                    No. 21-60389


   not rely on the findings related to Md Siddick’s demeanor in upholding the
   adverse credibility determination. See Aviles-Tavera v. Garland, 22 F.4th
   478, 485-86 & n.25 (5th Cir. 2022) (citing Kwon v. INS, 646 F.2d 909, 916
   (5th Cir. 1981)).
          Shifting to the merits of his claims, Md Siddick asserts that he was
   eligible for withholding of removal and relief under the CAT based on his
   credible testimony that he endured politically motivated attacks in
   Bangladesh.    His conclusory credibility arguments fail, however, as he
   presents no meaningful challenge to the adverse credibility findings. The
   adverse credibility finding is dispositive of his withholding of removal claim,
   see Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021); Dayo v. Holder,
   687 F.3d 653, 658-59 (5th Cir. 2012), and we need not reach its substance, see
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Md Siddick’s assertions of
   eligibility for relief under the CAT are conclusory, and he does not describe
   or cite any evidence beyond his own testimony that was found to be
   incredible. Thus, he fails to show that the record compels a conclusion that
   he would more likely than not be tortured by or with the acquiescence of a
   public official. See Arulnanthy, 17 F.4th at 597; 8 C.F.R. § 1208.16(c)(2); 8
   C.F.R. § 1208.18(a)(1). The petition for review is DENIED.




                                         3